Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the communications filed on 17 August 2022. 
Claims 1-20 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC 103 Prior Art

The closest prior arts of record are Greenblatt et al. ("Greenblatt"), U.S. Patent Publication No. 2008/0162614 to Hurmola et al. ("Hurmola"), U.S. Patent Publication No. 2012/0210334 to Sutedja et al. ("Sutedja"), U.S. Patent Publication No. 2006/0031303 to Pang ("Pang"), U.S. Patent Publication No. 2018/0260790 to Connolly et al. ("Connolly"), and U.S. Patent Publication No. 2017/0061386 to Haynes et al. ("Haynes").
Greenblatt teaches a technique for creating electronic calendar entries or events from web documents such as emails. According to Greenblatt, upon obtaining a web document, such as an email, a plurality of parameters for an event described in one or more distinct text portions of the web document is determined.  Such parameters can be identified or inferred for multiple fields in electronic calendar entry form. Thus, for an email "lunch with Fred at 1 tomorrow", "l" is inferred to be 1 PM in the local time zone and "tomorrow" is translated into the date of the following day.  Based on the identified or inferred parameters, the server creates an event creation link, which contains event information corresponding to at least some of the determined parameters for the event. Activation of the event creation link in the web document invokes display of an editable electronic calendar entry form with multiple fields containing event information from the event creation link.  Using the electronic calendar entry form, the user can optionally edit the calendar entry and create the calendar entry in the user's calendar. Figures 7 A-7H shows an example of the foregoing technique.
Hurmola is directed to a technique to automatically control, maintain, and keep up-to-date the user's calendar. In particular, a calendar application 130B lists basic default entry types (set of parameter values 10) for events and enables template events to be defined using the user interface 140, 160. As an example, one parameter 10 may be set for the condition "sleeping", where sleeping is defined to include the daily time span of 22:00-7:00, and which causes an automatic rejection of all or substantially all invitations for scheduling a calendar event during this period. Another exemplary parameter 10 may be "holiday", which may be used to automatically cancel work related non-important invitations automatically for any dates defined for the holiday parameter. Cost may be used as a parameter 10, such as when a service provider, e.g., a dentist or hairdresser, sends an invitation for a scheduled treatment.  When the calendar application 130B receives an invitation, it checks the invitation's parameters 10' and the parameters 10 associated with a concurrent/adjacent meeting to automatically accept or reject the invitation. The calendar application 130B may send a rejection to the invitation, and the invitation rejection may include an explanation of the parameter or parameters which caused the rejection. Further, the calendar application 130B automatically schedules incoming calendar entries/invitations using an intelligent decision-making process based on the parameters 10 defined in the calendar event and the receiving user's calendar.
	Sutedja teaches a technique for presenting message threads in a device display where messages may have a persistent or intermediate status. As shown in Figure 2 above, the data accessible to the device I 00 is provided in a number of distinct data stores, including first and second email stores 210, 220, first and second IM stores 240, 242, an SMS store 244, PIN message store 246, MMS store 248, and VVM store 250. Messages of various formats may be stored as objects in their corresponding data store. Multiple data stores for a given type of message format, such as the email stores 210, 220 and the IM stores 240, 242 may be associated with different user accounts or different services. Further, messages may be stored in virtual "folders" within a given message store, as illustrated for the email stores 210, 220. The first email store 210 includes two folders, one for "filed" messages 212 and one for "unfiled" messages 214.	
	Pang teaches a technique for easily viewing and removing SP AM without opening it.  Pang teaches that a plurality of clients, each coupled together using a wide area network of computers are adapted to send an indication of an unsolicited e-mail message through an e-mail device for a display. Pang's system also has a policing server adapted to receive the indication from the clients. During operation, when a user clicks upon a SP AM icon, the junk e-mail message is not only replied to using the user's e-mail program, but is also deleted or purged from the user's inbox. The e-mail message may also be forwarded to a centralized clearing house of SPAM messages, such as the policing server. Thus, with a single click of the remove icon, a request for removal from the e-mail mailing list is generated and the message is deleted. Id In some embodiments, the e-mail message is transferred to trash.
	None of the above prior art explicitly teaches a technique that can automatically update calendar items in an electronic calendar system "upon receiving, from a meeting organizer to the recipient ... , an incoming meeting update to a calendar item representing a previously scheduled meeting appointment ... ," as recited in claim 1. Further, Greenblatt's update is not an incoming meeting update to a calendar item representing a previously scheduled meeting appointment received "from a meeting organizer to the recipient", and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
08/17/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623